DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Final Office Action is in response to the communications filed 04 April 2022.
Claims 2-9, 11, 13, 15-16 and 18-24 have been canceled.
Claims 1, 10, 12, 14, and 17 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 10, 12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites, a sales support apparatus in a financial institution, the apparatus being communicable to a database and a sales terminal, the database storing transaction data of a customer, the sales terminal being used by a salesperson, the apparatus comprising: a memory; a processor communicable to the memory; and a set of computer-executable instructions stored on the memory that cause the processor to implement:  acquiring the transaction data of the customer that records details of events that occur in connection with the use of financial services by the customer from the database; determining a relationship between first transaction data of the customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time; extracting the customer whose first transaction data and second transaction data are determined by the relevance determination part to be relevant; and outputting extracted customer wherein, the processor: determines a situation of the customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant; creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information to the sales terminal.
However, there is insufficient antecedent basis for  the limitation, creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance. The preceding claim steps are directed toward “a customer.” Therefore, it is unclear how a sales destination list of a plurality of “the extracted customers” are sorted and outputted when the claims are directed to acquiring and determining transaction data associated with a (single) customer and extracting the (single) customer. Further clarification is needed. 
For examination purposes, the examiner construes the limitations as “creates a sales destination list information of the extracted customer; and outputs the sales destination list information to the sales terminal.
	Claim 10 is similarly rejected for failing the cure the deficiencies of claim 1.
Claim 12 recites a sales support apparatus in a financial institution, the apparatus being communicable to a database and a sales terminal, the database storing transaction data of a customer, the sales terminal being used by a salesperson, the apparatus comprising: a memory; a processor communicable to the memory; and a set of computer-executable instructions stored on the memory that cause the processor to implement: acquiring the transaction data of the customers that records details of events that occur in connection with the use of financial services by the customers from the database; determining a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time; extracting the second customer for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and outputting  extracted second customer, wherein, the processor: determines a situation of the second customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant; creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information to the sales terminal.  
However, there is insufficient antecedent basis for  the limitation, “creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance.” The preceding claim steps are directed toward extracting the (single) second customer. The limitations also lack any preceding steps related to determining a degree of relevance for “a plurality of the extracted customers.” Therefore, it is unclear how a plurality of the extracted customers are sorted result in the order of increasing degree of relevance. Further clarification is needed. 
For examination purposes, the examiner construes the limitations as “creates a sales destination list information of the extracted second customer; and outputs the sales destination list information to the sales terminal.
Claim 14 is similarly rejected for failing the cure the deficiencies of claim 12.
Claim 17 recites a sales support apparatus in a financial institution, the apparatus being communicable to a database and a sales terminal, the database storing transaction data of a customer, the sales terminal being used by a salesperson, the apparatus comprising: acquiring transaction data of the customer in ther financial institution;  determining on a financial product type basis, a relationship between first transaction data of a customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time; extracting a type of the financial product for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and outputting  extracted type of the financial product, wherein, the processor: determines a situation of the financial product at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant; creates a sales destination list information in which a plurality of the extracted financial products are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information to the sales terminal.
However, there is insufficient antecedent basis for  the limitation, “creates a sales destination list information in which a plurality of the extracted financial products are sorted result in the order of increasing degree of relevance.” The preceding claim steps are directed toward extracting the (single) financial product. Therefore, it is unclear how a plurality of the extracted financial products are sorted result in the order of increasing degree of relevance. Further clarification is needed. 
For examination purposes, the examiner construes the limitations as “creates a sales destination list information of the extracted financial product; and outputs the sales destination list information to the sales terminal.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, 12, 14, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter (i.e. an apparatus).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part, acquiring the transaction data of the customer in the financial institution that records details of events that occur in connection with the use of financial services by the customer; determining a relationship between first transaction data of the customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time; extracting the customer whose first transaction data and second transaction data are determined by the relevance determination part to be relevant; and outputting extracted customer, wherein,… determines a situation of the customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant; creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information
Claim 12 recites in part, acquiring the transaction data of the customers that records details of events that occur in connection with the use of financial services by the customers; determining a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time; extracting the second customer for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; outputting extracted second customer… determines a situation of the second customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant; creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information
Claim 17 recites in part, acquiring transaction data of the customer in the financial institution; determining, on a financial product type basis, a relationship between first transaction data of a customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time; extracting a type of the financial product for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and outputting extracted type of the financial… determines a situation of the financial product at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant; creates a sales destination list information in which a plurality of the extracted financial products are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information 
As drafted the limitations of claims 1, 12 and 17 is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic apparatus being communicable to a database, a sales terminal, a memory, processor and a set of computer executable instructions. That is, other than reciting an apparatus being communicable to a database, a sales terminal, a memory, processor and a set of computer executable instructions, nothing in the claim elements preclude the steps from practically being performed in the mind or with pen and paper. For example, the acquiring step encompass a person looking up transaction data of a customer(s); the determining step encompass a person manually evaluating a relationship between first transaction data of the customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time or manually evaluate a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time or manually evaluating a relationships between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time;  the extracting step encompass a person manually identifying the customer whose transaction are determined to be relevant and providing the identified customer; the limitations further encompass a person manually observing a situation of the customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant, manually creating a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance; and reporting the sales destination list information or manually identifying a type of financial product for which the first transaction data and the second transaction data are determined to be relevant and providing the identified financial product. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite using an apparatus being communicable to a database, a sales terminal, a memory, processor to perform the claimed steps. The apparatus being communicable to a database, a sales terminal, a memory, processor in the steps are recited at a high level of generality and performs generic functions of acquiring, processing and transmitting information such that  they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an apparatus being communicable to a database, a sales terminal, a memory, processor to perform the claimed steps amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally, the courts have found computer functions such as acquiring, determining, extracting, outputting to be well-understood, routine and conventional activities (see buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network); Bancorp Services v. Sun Life, (Fed. Cir. 2012): "The computer required for the performance of repetitive calculations”; Alice Corp: Electronic record keeping, creating and maintaining "shadow accounts"; Ultramercial: updating an activity log; Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015): Storing and retrieving information in memory.) [See also MPEP 2106.05(d) Part (II)]. Generic computer components performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Dependent claims 10 and 14 do not add “significantly more” to the abstract idea. Claims 10 and 14 merely recite more descriptive of the abstract idea in claims 1 and 12 in further definition of the financial product and the relationship of the first customer and the second customer. Therefore, the claims are directed to an abstract idea. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 12.


Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US Patent #11,062,337 B1) in view of Rampell (US 2009/0292599 A1).
Claim 1: Ross discloses a sales support apparatus in a financial institution, the apparatus being communicable to a database and a sales terminal, the database storing transaction data of a customer (see Fig. 1), the sales terminal being used by a salesperson, the apparatus comprising (see col. 22 lines 44-48: FIG. 5 shows in somewhat schematic form a dashboard 500 generated by CRM platform 160. Dashboard 500 displays on a user interface of an agent's device 570 a report of the customers in the target customer group): a memory; a processor communicable to the memory; and a set of computer-executable instructions stored on the memory that cause the processor to implement (see col. 14 lines 35-45: Predictive model pipeline 100 performs these operations as a result of central processing unit executing software instructions contained within a computer-readable medium, such as within memory. In one embodiment, the software instructions of the system are read into memory associated with the predictive model pipeline 100 from another memory location, such as from a storage device, or from another computing device via communication interface):  
acquiring the transaction data of the customer that records details of events that occur in connection with the use of financial services by the customer from the database (see col. 3 lines 5-10: the customer purchase history information for each of the plurality of customer records includes an initial product purchase from the set of products of the enterprise, and a date of the initial product purchase. Col. 24 lines 32-40:  At step 902, a processor queries an internal customer purchase history database of an enterprise comprising purchase history information to retrieve the purchase history information for each of a plurality of customers of an enterprise. The purchase history information comprises information on previous purchase by each customer of one or more products from a set of products of the enterprise. In an embodiment, the purchase history information is organized longitudinally by customer-year. In an embodiment, the purchase history information includes information on customer's first purchase and date of first purchase, and information on new and cumulative purchases during each customer-year following date of first purchase); 
determining a relationship between first transaction data of the customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time (see col. 26 lines 18-30: This training procedure performed market basket analysis mining of purchase history data in customer purchase history database 120 to generate a plurality of association rules. These association rules correlated previously purchased products from the set of products of the enterprise with a current purchase of an additional product of the enterprise. Each association rule included an itemset of one or more previously purchased products and an itemset of the current purchase of the additional product of the enterprise); 
extracting the customer whose first transaction data and second transaction data are determined by the relevance determination part to be relevant (see col. 26 lines 18-30: This training procedure performed market basket analysis mining of purchase history data in customer purchase history database to generate a plurality of association rules. These rules correlated previously purchased products from the set of products of the enterprise with a current purchase of an additional product of the enterprise. Each association rule included an itemset of one or more previously purchased products and an itemset of the current purchase of the additional product of the enterprise. See col. 25 lines 10-30: At step 906, the processor executes a predictive model to determine a set of product purchase scores for each customer. The predictive model applies a regression model in combination with gradient boosting to the purchase history information and the customer profile information. In an embodiment, respective product purchase scores within the set of product purchase score are representative of likelihood that the respective customer will accept a respective product from the set of products of the enterprise. At step 908, the processor classifies each of the plurality of customers into one of a target customer group and a non-target customer group);and 
outputting extracted customer (see col. 25 lines 20-30: At step 910, the processor updates a graphical user interface (GUI) of the customers in the target customer group for display by a user interface):
creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information to the sales terminal (Examiner notes that based on the 35 112 2nd paragraph rejection above, the limitation is being construed as: “creates a sales destination list information of the extracted customer; and outputs the sales destination list information to the sales terminal.” see col. 25 lines 10-30: At step 910, the processor updates a graphical user interface (GUI) of the customers in the target customer group for display by a user interface)
 Ross does not expressly disclose the following limitations but Rampell which discloses an analogous method and system of recommending products to a customer based on customer transaction analysis teaches, wherein, the processor determines a situation of the customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant (see [0084]: user 154 transaction history. [0100]: In embodiments, the current transaction with the primary merchant may provide the user 154 with a transaction offer that includes an incentive for completing the current transaction with the primary merchant. The transaction offer may be based on price, type of product, terms of payment, location, and type of credit card (master card or visa), customer loyalty, customer preferences, customer affiliation and the like of the first transaction. For example, the purchaser may enter into a transaction with the primary merchant and subsequently may be presented with the transaction offer. Since the user 154 has a long transaction history of purchasing products from another merchant Z, the user 154 may be presented with a transaction offer belonging to merchant Z. [0367]: The transaction offer may be based on the instantaneous transactional content that may include the information related to the purchaser at the time of transaction, or generally associated with the purchaser. The transactional content may include a credit card number, an address, location, the URL used for making the transaction, the country of transaction, or some other type of attributes entered by the purchaser while conducting the transaction. See also [0369]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer prediction model of Ross, determines a situation of the customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant as taught by Rampell because it would present relevant transaction offers to the user thereby increasing the likelihood of user acceptance (Rampell, [0074]).

Claim 10: The combination of Ross and Rampell discloses the claimed invention as applied to claim 1 above. Ross discloses financial products including mutual funds (see Table 3). Ross does not expressly disclose that the financial product is an investment trust product but the Examiner asserts that the data identifying the financial product as including an investment trust is simply a label for the product and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of product) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have investment trust be included in the financial product of Ross as modified by Rampell because the type of financial product does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Claim 17: Ross discloses a sales support apparatus in a financial institution, the apparatus being communicable to a database and a sales terminal, the database storing transaction data of a customer (see Fig. 1), the sales terminal being used by a salesperson (see col. 22 lines 44-48: FIG. 5 shows in somewhat schematic form a dashboard 500 generated by CRM platform 160. Dashboard 500 displays on a user interface of an agent's device 570 a report of the customers in the target customer group), the apparatus comprising: 
acquiring transaction data of the customer in the financial institution (see col. 3 lines 5-10: the customer purchase history information for each of the plurality of customer records includes an initial product purchase from the set of products of the enterprise, and a date of the initial product purchase. Col. 24 lines 32-40:  At step 902, a processor queries an internal customer purchase history database of an enterprise comprising purchase history information to retrieve the purchase history information for each of a plurality of customers of an enterprise. The purchase history information comprises information on previous purchase by each customer of one or more products from a set of products of the enterprise. In an embodiment, the purchase history information is organized longitudinally by customer-year. In an embodiment, the purchase history information includes information on customer's first purchase and date of first purchase, and information on new and cumulative purchases during each customer-year following date of first purchase);  
determining on a financial product type basis, a relationship between first transaction data of a customer at the time of purchasing a financial product in the past and second transaction data of the corresponding customer at the present time (see col. 26 lines 18-30, lines 63-66: This training procedure performed market basket analysis mining of purchase history data in customer purchase history database 120 to generate a plurality of association rules. These association rules correlated previously purchased products from the set of products of the enterprise with a current purchase of an additional product of the enterprise. Each association rule included an itemset of one or more previously purchased products and an itemset of the current purchase of the additional product of the enterprise. association rules include an antecedent itemset of one or more previously purchased products of the enterprise (lhs), and a subsequent or covariate itemset of a current purchase of an additional product of the enterprise); 
extracting a type of the financial product for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and outputting  extracted type of the financial product (see col. 12, lines 12-27: In an embodiment, the predictive model (also called predictive machine learning model in the present disclosure) periodically forecasts next product purchases (NPP) and/or lapses for a population including all current customers of the enterprise. In an embodiment, an agent of the enterprise can select customers within a book of business of the agent, and run NPP and/or lapse reports to plan marketing and sales activities. In an embodiment, an NPP report presents information generated by the predictive model on products having the highest product purchase scores as recommended products for the respective customers. The recommended products can be different from one or more products previously purchased by the respective customers. The recommended products also can include an additional face amount of one of one or more products previously purchased the respective customers (up-selling)), 
creates a sales destination list information in which a plurality of the extracted financial products are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information to the sales terminal (Examiner notes that based on the 35 112 2nd paragraph rejection above, the limitation is being construed as: creates a sales destination list information of the extracted financial product; and outputs the sales destination list information to the sales terminal. see col. 12, lines 12-27: In an embodiment, the predictive model (also called predictive machine learning model in the present disclosure) periodically forecasts next product purchases (NPP) and/or lapses for a population including all current customers of the enterprise. In an embodiment, an agent of the enterprise can select customers within a book of business of the agent, and run NPP and/or lapse reports to plan marketing and sales activities. In an embodiment, an NPP report presents information generated by the predictive model on products having the highest product purchase scores as recommended products for the respective customers). 
Ross does not explicitly disclose the following limitations but Rampell teaches, wherein, the processor: determines a situation of the financial product at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant (see [0084]: user 154 transaction history. [0100]: In embodiments, the current transaction with the primary merchant may provide the user 154 with a transaction offer that includes an incentive for completing the current transaction with the primary merchant. The transaction offer may be based on price, type of product, terms of payment, location, and type of credit card (master card or visa), customer loyalty, customer preferences, customer affiliation and the like of the first transaction. For example, the purchaser may enter into a transaction with the primary merchant and subsequently may be presented with the transaction offer. Since the user 154 has a long transaction history of purchasing products from another merchant Z, the user 154 may be presented with a transaction offer belonging to merchant Z. [0367]: The transaction offer may be based on the instantaneous transactional content that may include the information related to the purchaser at the time of transaction, or generally associated with the purchaser. The transactional content may include a credit card number, an address, location, the URL used for making the transaction, the country of transaction, or some other type of attributes entered by the purchaser while conducting the transaction. See also [0369]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer prediction model of Ross, determines a situation of the financial product at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant as taught by Rampell because it would present relevant transaction offers to the user thereby increasing the likelihood of user acceptance (Rampell, [0074]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Rampell and in view of Curatola et al (US 2021/0142413 A1).
Claim 12: Ross discloses a sales support apparatus in a financial institution, the apparatus being communicable to a database and a sales terminal, the database storing transaction data of a customer (see Fig. 1), the sales terminal being used by a salesperson (see col. 22 lines 44-48: FIG. 5 shows in somewhat schematic form a dashboard 500 generated by CRM platform 160. Dashboard 500 displays on a user interface of an agent's device 570 a report of the customers in the target customer group), the apparatus comprising: a memory; a processor communicable to the memory; and a set of computer-executable instructions stored on the memory that cause the processor to implement (see col. 14 lines 35-45: Predictive model pipeline 100 performs these operations as a result of central processing unit executing software instructions contained within a computer-readable medium, such as within memory. In one embodiment, the software instructions of the system are read into memory associated with the predictive model pipeline 100 from another memory location, such as from a storage device, or from another computing device via communication interface): 
acquiring the transaction data of the customers that records details of events that occur in connection with the use of financial services by the customers from the database (see col. 3 lines 5-10: the customer purchase history information for each of the plurality of customer records includes an initial product purchase from the set of products of the enterprise, and a date of the initial product purchase. Col. 24 lines 32-40:  At step 902, a processor queries an internal customer purchase history database of an enterprise comprising purchase history information to retrieve the purchase history information for each of a plurality of customers of an enterprise. The purchase history information comprises information on previous purchase by each customer of one or more products from a set of products of the enterprise. In an embodiment, the purchase history information is organized longitudinally by customer-year. In an embodiment, the purchase history information includes information on customer's first purchase and date of first purchase, and information on new and cumulative purchases during each customer-year following date of first purchase); 
creates a sales destination list information in which a plurality of the extracted customers are sorted result in the order of increasing degree of relevance; and outputs the sales destination list information to the sales terminal (Examiner notes that based on the 35 112 2nd paragraph rejection above, the limitation is being construed as: “creates a sales destination list information of the extracted customer; and outputs the sales destination list information to the sales terminal.” see col. 25 lines 10-30: At step 910, the processor updates a graphical user interface (GUI) of the customers in the target customer group for display by a user interface).
Ross does not disclose the following limitations but Curatola in the same field of endeavor teaches determining a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time; extracting the second customer for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and outputting  extracted second customer (see [0065]:  Based on the customer data received at 302, the analysis circuit 124 may identify a profile that is correlated to the profile of the customer. For example, the analysis circuit 124 may identify the profile of another customer (or group of customers) having similar biographical data to that of the customer (e.g., living in the same location, having a similar income level). In this way, if the financial holdings of the customer differ from the financial holdings of a similarly situated other customer, the customer or an advisor of the customer can be provided an alert notifying them that the customer is not invested or making financial decisions in a same or similar way as other customers. For example, a notification may be provided to the customer indicating that the customer has $25,000 saved for retirement and an 80/20 ratio of stocks to bonds in their portfolio while other similarly situated customers (e.g., married couples in their 40s with two children and making $150,000 a year combined and living in the same geographic area) have on average $200,000 saved for retirement with 70/30 ratio of stocks to bonds in their investment portfolio. The notification may offer suggestions on how the customer can save more money for retirement or how to reallocate their investments to a more appropriate ratio of stocks and bonds. The notification may offer suggestions based on the transaction histories of the similarly situated customers (e.g., by indicating that most similarly situated customers max out their 401(k) account or other retirement accounts, or that the similarly situated customers typically take a certain tax deduction, such as an $7,000 mortgage interest tax deduction and that the customer could save more money if they likewise owned a house and took a similar tax deduction)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the prediction and recommendation tool of Ross, determining a relationship between first transaction data of a first customer at the time of purchasing a financial product in the past and second transaction data of a second customer, who does not purchase the financial product, at the present time; extracting the second customer for which the first transaction data and the second transaction data are determined by the relevance determination part to be relevant; and outputting  extracted second customer, as taught by Curatola with the motivation of “selecting and implementing a personalized investment strategy for customers of a financial institution” (Curatola, P[0010]).
Ross and Curatola do not explicitly disclose the following limitations but Rampell teaches, wherein, the processor: determines a situation of the second customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant (see [0084]: user 154 transaction history. [0100]: In embodiments, the current transaction with the primary merchant may provide the user 154 with a transaction offer that includes an incentive for completing the current transaction with the primary merchant. The transaction offer may be based on price, type of product, terms of payment, location, and type of credit card (master card or visa), customer loyalty, customer preferences, customer affiliation and the like of the first transaction. For example, the purchaser may enter into a transaction with the primary merchant and subsequently may be presented with the transaction offer. Since the user 154 has a long transaction history of purchasing products from another merchant Z, the user 154 may be presented with a transaction offer belonging to merchant Z. [0367]: The transaction offer may be based on the instantaneous transactional content that may include the information related to the purchaser at the time of transaction, or generally associated with the purchaser. The transactional content may include a credit card number, an address, location, the URL used for making the transaction, the country of transaction, or some other type of attributes entered by the purchaser while conducting the transaction. See also [0369]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer prediction model of Ross, determines a situation of the second customer at the present time is a situation in which the financial product is likely to be purchased in response to determining that a pattern distribution of the first transaction data at the past time and a pattern distribution of the second transaction data at the present time are relevant as taught by Rampell because it would present relevant transaction offers to the user thereby increasing the likelihood of user acceptance (Rampell, [0074]).
Claim 14: The combination of Ross, Curatola and Rampell discloses the claimed invention as applied to claim 12 above. Curatola further teaches wherein the first customer is a customer whose customer information is related to customer information of the second customer (see P[0065]: Based on the customer data received at 302, the analysis circuit 124 may identify a profile that is correlated to the profile of the customer. For example, the analysis circuit 124 may identify the profile of another customer (or group of customers) having similar biographical data to that of the customer (e.g., living in the same location, having a similar income level)).

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
Applicant argues that the independent claims recite steps performed in the sales apparatus is performed by a processor of a computer, therefor the amended steps cannot be performed in the mind or by pen and paper. However, the Examiner disagrees with the Applicant’s arguments. The computing components are used as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention uses a computer processor in order to automate the process of acquiring and analyzing customer transactions associated with financial products and create sales destination list information. 
Examiner asserts that the claim amendments are insufficient to overcome the 35 USC 101 rejections.
Applicant’s arguments with respect to 35 USC 102/103 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
G. Leonardi, L. Portinale, P. Artusio and M. Valsania, "Recommending Personalized Asset Investments through Case-Based Reasoning: The SMARTFASI System," 2016 IEEE 28th International Conference on Tools with Artificial Intelligence (ICTAI), 2016, pp. 804-811, doi: 10.1109/ICTAI.2016.0126 describes “the knowledge about past experiences is exploited, in order to suggest suitable asset investments to the final user. We present a solution aimed at personalizing the asset picking phase, by taking into consideration choices made by customers who have a financial and personal data profile "similar" to the current one.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629